DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/09/2020.
	Claim 24 has been added. 
	Claims 6-7 have been cancelled. 
	Claims 1, 3-4, 8, 10-14 and 20 have been amended. 
	Claims 1-5 and 8-24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 11/09/2020:
Regarding 101 rejection:
	Applicant’s arguments (Remarks) see page 9-12, with respect to claims 1-5 and 8-24 have been fully considered and are persuasive.  The Claim Rejections 35 U.S.C. 101 of 1-5 and 8-24 has been withdrawn. 
	
Regarding 103 rejection:
	The remarks, page 12-13 recited “the cited references do not teach or suggest each and every element of independent claim 1 as amended. In particular, the cited references do not teach: determining that the user computing device is operated by a user that is enrolled in a social network separate from the neighborhood delivery network, the social network defining a plurality of neighborhoods; and validating that a residential address of the user is in the common neighborhood by accessing information about the user from the social network”. 
	Applicant’s arguments, see 12-13, with respect to the rejection(s) of claim(s) 1-5 and 8-24 under Claim Rejections 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claimed new amendments filled on 11/09/2020, specially the limitations cited above of determining that the user computing device is operated by a user that is enrolled in a social network separate from the neighborhood delivery network …  and validating that a residential address of the user is in the common neighborhood by accessing information about the user from the social network”.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim (20) : 
1. “a user validation engine configured to: receive user information … validate user residential addresses as being within the common neighborhood by accessing user information in the social media application”. 2. “a request management engine configured to: receive requests from customer user computing devices … acceptance of a customer user’s location”. 3. “a confirmation engine configured to automatically generate confirmation messages … a customer user’s order”.
Claim (21): “a reward engine configured to automatically deliver rewards to delivery user computing devices upon successful completion of deliveries to customer users”.
Claim (22): “a rating engine configured to receive ratings of delivery users from customer user computing devices and ratings of customer users from delivery user computing devices”.
Further, the engines recited above are not modified by sufficient structure in the claim.  Accordingly, the engines invoke 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “a user validation engine”, “a request management engine”, “a confirmation engine”, “a reward engine” and “a rating engine” corresponds to “The memory 402 includes software engines for providing the functionality of the delivery facilitation method”. See the specification Paragraph [0079]. Accordingly, the examiner finds the claim is definite.


	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent Claim 11 recites the limitations: “the same neighborhood”, page 4-lines 20 and 25, page 5-lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. It should be corrected to (the neighborhood).  To be clear, when Applicant recites the term “same” it is unclear, based on the proper usage of antecedent basis in claim drafting; it is unclear if Applicant is simply referring to “the neighborhood” previously recited, or another “same neighborhood.”  
	Claims 12-13 are rejected as indefinite, because they depend from the indefinite claim 11 and do not cure the deficiencies set forth above.	

Independent claim 14 recites the limitations of “the same neighborhood”. Page 6-lines 5 and 10.  There is insufficient antecedent basis for this limitation in the claim. It should be corrected to (the neighborhood). To be clear, when Applicant recites the term “same” it is unclear, based on the proper usage of antecedent basis in claim drafting; it is unclear if Applicant is simply referring to “the neighborhood” previously recited, or another “same neighborhood.”
	Claims 15-19 are rejected as indefinite, because they depend from the indefinite claim 14 and do not cure the deficiencies set forth above.	

Independent claim 20 recites the limitations of “the same common neighborhood”. Page 8-line 8.  There is insufficient antecedent basis for this limitation in the claim. 
	Claims 21-24 are rejected as indefinite, because they depend from the indefinite claim 20 and do not cure the deficiencies set forth above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11-12, 14-18, 20 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Rellas et al (US 2014/0201100 A1, hereinafter “Rellas”) in view of OFFICIAL NOTICE in view of Taylor (US 2014/0164167 A1, hereinafter “Taylor”) furthermore in view of Park et al. (US 2014/0222908 A1, hereinafter “Park”).

	Regarding claims, 1, 11, 14 and 20. Rellas discloses a computer-implemented method of facilitating delivery of goods to a customer user, the method comprising: 
	establishing a neighborhood delivery network of users (Rellas, [0082-0029]; “a system”. Fig. 2, [0036]; “System 199”)comprising a plurality of customer users (Rellas, Fig. 1; “house 102”) and a plurality of delivery users (Rellas, Fig. 1 “Delivery vehicles 106”) having residences within a common neighborhood  (Rellas, Fig. 1; Territory 1-4, such as Fig. 1, [0030]; “an individual retail store 100 may be able to exclusively serve the houses 102 (or residents or offices or travelers or other facilities) within a territory 104 defined for it. Delivery vehicles 106 of the retail stores then can deliver consumer products from the retail store 100 in a given territory 104 to the houses 102 in the given territory”) and each operating a user computing device  (Rellas, As shown in Fig. 2, such as; “user/customer 200” with device “202” and “driver 204” with device “206”. See [0037-0038]),  by performing the following operations for each user:
	receiving a request from a  device to join the network  (Rellas, Fig. 6; “receiving request for user sign up 600”.[0037]; “the customer can use the device 202 to access the system through an easy and affordable user application, mobile app, or website … the customer to identify an address … the user application allows customers to create an account”); 
	receiving, at a computing system, a request from one of the customer user computing devices (Rellas, Fig. 6; “present products based on search/ browse requests 614” [Wingdings font/0xE0] receiving check-out request 618”), the request comprising a list of goods to be delivered to a customer user from among the plurality of customer users (Rellas, Fig. 6; “adding items to cart 616”. Fig. 3, [0061]; “The consumer 302 places an order by communicating his purchasing decision to the retail store 300 (connection 3)”);  
	presenting information regarding the request and the customer user to one or more of the delivery user computing devices (Rellas, [0046]; “the driver 204 can be employed by any party … including one or more of the stores … driver 204 will be employed by a single retail store 208”) in the neighborhood delivery network (Rellas, Fig. 25; populating list of orders 2502” [Wingdings font/0xE0] “displaying order information 2504”), the one or more delivery user computing devices being associated with one or more delivery users of the plurality of delivery users (Rellas, [0041]; “the person making the delivery (sometimes called the driver) 204 can have one or more driver devices 206 on which the driver 204 can access the driver website or application or mobile  that have a residence address within a same common neighborhood (Rellas; Fig. 1; “Territory 1-4”) as the residence address of the customer user (Rellas, Fig. 26 [0217]; “screenshot 2600 … shows a log-in screen where the driver is asked to enter his … driver ID … the store ID (to identify the store from which the deliveries are made) in the "store ID field" 2606, and the store code or password in the "store code" field 2608 … the driver can press the "Login" button 2610 to login and begin using the driver application”. Also see Fig. 2 and [0044]. See Fig. 3, [0073] “connection 9”);
	receiving, at the computing system, a confirmation of order pickup from the delivery user computing device (Rellas, Fig. 25; “receiving “loading” notification”); and 
	directing, with turn-by-turn directions, the delivery user computing device to the residence address of the customer user (Rellas, [0225]; “Enroute (indicated by the "enroute" button 2718), which indicates that the driver is on his way to the delivery address … when the driver presses the "enroute" button 2718, he is given turn-by-turn directions to the delivery address”. See [0235])
	receiving, at the computing system, a delivery confirmation message (Rellas, Fig. 25; “Receiving “Done”/Complete Order Notification”. [0215]; “a "done" or "complete order" notification”) in real time from the customer user computing device or the delivery user computing device that the requested goods have been delivered to the customer user  (Rellas, Fig. 25; “receiving “verifying Id” notification 
	Rellas does not explicitly disclose “in real time.”  The examiner takes OFFICIAL NOTICE of facts relying on “common knowledge” that it is well known in the art for delivery processes to include “in real time” to transfer/send Rellas’s "complete order notification" from the driver device to the host upon delivering an order to a customer address. It would be obvious that the "complete order notification" sent “in real time” as the driver is standing in the delivery location and verify the customer Id, otherwise the driver will not be able to proceed next delivery unless a completion or denial message is received, which will facilitate the delivery process and the driver can overcome any errors while being in the customer location, such as initiate completion of order payment, e.g. remaining balance upon confirming the order delivery or sending a refund to the customer upon declining the delivery. See Rellas [0215]. See MPEP 2144.03.
 
	However, Rellas is silent regarding “receiving, at the computing system, a notification message from at least one of the one or more delivery user computing devices that a delivery user from among the plurality of delivery users will pick up and deliver the goods to the customer user; transmitting a notification to the customer user computing device indicating that the delivery user has accepted the request, determining, with a GPS device of the delivery user computing device, a real time location of the delivery user computing device.” 
 	Taylor teaches at the following sections that it would have been obvious to one of ordinary skill in the transaction art to modify Rellas to include the following:
	 receiving, at the computing system, a notification message (Taylor, Fig. 4A; “response(s) … e.g., accept 418” [Wingdings font/0xE0] “generate offer response(s) 419” [Wingdings font/0xE0] “service offer response(s) 420”) from at least one of the one or more delivery user computing devices (Taylor, Fig. 4A; “service provider(s) 404” and “service provider device(s) 402”) that a delivery user from among the plurality of delivery users will pick up and deliver the goods to the customer user (Taylor, Fig. 4A; “service provider device(s) 402” [Wingdings font/0xE0] “ display service offer/ request … 417” [Wingdings font/0xE0] “service provider 404” [Wingdings font/0xE0] “response(s) (e.g., accept … 418”) [Wingdings font/0xE0] “generate offer response(s) 419”); 
	transmitting a notification (Taylor, Fig. 4A; “display service offer/request fitness of offer indication 422”) to the customer user computing device indicating that the delivery user has accepted the request (Taylor, Fig. 4A; “419” [Wingdings font/0xE0] “service offer response 420”). [0039]; “The service provider devices may generate offer responses 419 using the input from the service providers, and provide the responses to the customer device 420”); 
	determining, with a GPS device of the delivery user computing device, a real time location of the delivery user computing device (Taylor, [0017]; “Geolocation can be obtained from a mobile device on which the trucker is running the software … determined by the CF based on tracking the GPS coordinates of the truck, the ignition condition of the truck, the fuel levels, pedal positions of the truck, etc.”);
	
	Therefore, it would have been obvious to one of ordinary skill in the delivery processes art at the time of filing to modify Rellas to include receiving, at the computing system, a notification message from at least one of the one or more delivery user computing devices that a delivery user from among the plurality of delivery users will pick up and deliver the goods to the customer user; transmitting a notification to the customer user computing device indicating that the delivery user has accepted the request, determining, with a GPS device of the delivery user computing device, a real time location of the delivery user computing device, as taught by Taylor, where this is performed in order to provide a secure space to provider to compete against each other to provide products and/or services for the customer, wherein the providers can compete across a variety of parameters (e.g., price, service quality, reliability, etc.) in provision of the products and/or services for the consumers. See Taylor [0004].  .   
	The combination of Rellas in view of OFFICIAL NOTICE further in view of Taylor substantially discloses the claimed invention; however, the combination fails determining that the user computing device is operated by customers user a user that is enrolled in a social network separate from the neighborhood delivery network , the social network defining a plurality of neighborhoods ; and validating that a residential address of the user is in the common neighborhood by accessing information about the user from the social network”. However, Park teaches:
	determining that the user computing device is operated by customers user (Park, Fig.1; “User Device 104”) a user that is enrolled in a social network (Park, [0035]; “(e.g., Facebook”. [0050]; “(e.g., the resident's Facebook or Twitter account”) separate from the neighborhood delivery network (Park,Fig. 1; “Application Server 102”. [0018]; “The online social network system can include … an application server 102, one or more user devices 104, and a communication network 106”), the social network defining a plurality of neighborhoods (Park, [0026-0029]; “Online social network 200 comprises a plurality of users 210a-210j (collectively, 210) who are arranged in a plurality of virtual groups called “neighborhoods” 220a-220c (collectively, 220 … a user 210 is assigned to a particular neighborhood 220 based on the user's place of residence, as defined, for example, by an address or by the spatial coordinates of the user's home”); and
validating that a residential address of the user is in the common neighborhood by accessing information about the user from the social network (Park, Fig. 3, [0031-0035]; “In block 302, the user connects to the application server … block 304, the 

	Rellas teaches a system and method to provide a delivery service to multiple customers, wherein the customer and merchants/drivers are located within same geographic boundaries according to the customer and merchants/drivers address and the customer requesting the delivery service after register an account with the system. 
Park teaches a system and method to establish a communication network based on the customer address, wherein the customer establish an account with a server. The customer provide several information such as the customer address. The server has the ability to access the customer social network profiles, such as Facebook profile, in order to validate the customer information and authenticate the customer account.
Thus, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to apply the known technique of Parker’s validation process to known device, such as Rellas’s customer account registration system, to yield predicable results, such as collecting an accurate and reliable residence information form the users to offer many advantageous feature such as provide an 

	Regarding claim 3. The combination of Rellas in view of an official notice further in view of Taylor furthermore in view of Park disclose the method of claim 1, wherein the delivery confirmation message includes31 (Rellas , [0228]; “(5) ID verification (indicated by the "ID Verif" button 2722)”. [0243]; “the driver may scan the customer information by taking a picture of the ID … the scanned information is sent to a server where the scanned information is processed”. See [0241]; “The driver could check that the person at the delivery location is the one who placed the order … The information verified at this step may depend on the type products delivered”, [0247]; “Additional or different information, or combinations of information, may be scanned, retained, or stored, depending on the type of ID, the location of delivery, the type of product, or the individual circumstances of the sale”)).
	Rellas teaches the driver can take a picture of the customer ID and send it to the system server as a proof of completing a delivery. It would have been obvious matter of design choice to one of ordinary skill in the delivery processes art at the time of filing to use the same imaging device of Rellas to take a picture of the delivered goods 
	 
	Regarding claim 4. The combination disclose the method of claim 1, further comprising sending notifications in real time to the customer user computing device when the computing system receives one or more (Rellas, Fig. 6; “tracking delivery 626”.  [0126]; “Once the order has been filled (e.g., loaded onto the delivery vehicle) and is leaving the store, the user may be sent a second notification allowing him to track his order on a live map. The user application can track the order (step 626) and notify the user of the order status (e.g., when the store has received and confirmed the order, when the driver is enroute, or when the driver is outside the user's house). When the driver has arrived at the specified delivery location, a user may be sent a third push notification, or a text message, alerting the user to the arrival of his order”).

	Regarding claim 5. The combination disclose the method of claim 1, wherein the request from the customer user computing device further comprises identifying information of the customer user and (Rellas, Fig. “displaying order information 2504”. [0207]; “In step 2504, the driver is presented the order information. This can 
	Rellas substantially discloses the claimed invention; however, Rellas fails to explicitly disclose the “a requested delivery time window”. However, Taylor teaches: 
a requested delivery time window (Taylor, [0015]; “a manufacturer can post a load into the system (e.g., shipment to be sent to a second location). Various criteria can be specified, such as (i) deadline for delivering the load”)
	Therefore, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to modify Rellas to include a requested delivery time window, as taught by Taylor, where this would be yield a predictable results of picking a delivery task by a driver from a plurality of drivers in order to deliver the product to the customer as fast as possible with less cost, as this will increase the customer satisfaction.   

	Regarding claim 9, 17, and 22. The combination disclose the method of claim 1, further comprising 
	Rellas substantially discloses the claimed invention; however, Rellas fails to explicitly disclose the “receiving ratings of the transaction from one or more of the customer user computing device and the delivery user computing device”. However, Taylor teaches: 
	receiving ratings of the transaction from one or more of the customer user computing device  (Taylor, [0015]; “a manufacturer can post a load into the system (e.g., shipment to be sent to a second location). Various criteria can be specified, such as … quality ratings”) and the delivery user computing device (Taylor, [0017]; “A trucker can input various criteria … (v) subjective rating of customers (e.g., 3 out of 5 stars”). Also, [0027]; “shippers, manufacturers and brokers can be assigned ratings”)
	 
	Therefore, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to modify Rellas to include receiving ratings of the transaction from one or more of the customer user computing device and the delivery user computing device, as taught by Taylor, where this would be yield a predictable results of picking a delivery task by a driver from a plurality of drivers in order to deliver the product to the customer as fast as possible with less cost, as this will increase the customer satisfaction.   
	Regarding claim 16. The combination disclose the method of claim 14, further comprising receiving a message from the delivery facilitation server with an option to cancel delivery (Rellas, [0215]; “the driver application receives a "decline offer" notification (step 2522). Once the driver selects "decline," the delivery of the order is unsuccessful and voided by the driver”).



	Regarding claim 12. The combination disclose the method of claim 11, wherein the message indicating that delivery has been completed to the customer user is  (Rellas, [0126]; “the application authenticates the user's location for delivery, for instance by accessing the user's coordinates using a GPS and then requesting user verification”) matching the customer user's residential address (Rellas, [0129]; “The user application can track the order (step 626) and notify the user of the order status (e.g., … When the driver has arrived at the specified delivery location, a user may be sent a third push notification, or a text message, alerting the user to the arrival of his order”)

	Claims 2, 19 and 23 are rejected under 35 U.S.C 103 as being unpatentable over Rellas in view of OFFICIAL NOTICE further in view of Taylor furthermore in view of Park furthermore in view of Bednarek et al. (US 2015/0227890 A1, hereinafter “Bednarek”).

Regarding claim 2, 19 and 23. The combination of Rellas in view of an official notice further in view of Taylor furthermore in view of Park disclose the method of claim 1, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the confirmation messages are stored in a blockchain ledger”. However, Bednarek teaches:
	wherein the confirmation messages are stored in a blockchain ledger (Bednarek, [0215]; “From a user perspective, Bitcoin is a mobile app or computer program that provides a personal Bitcoin wallet and allows a user to send and receive bitcoins with them. Behind the scenes, the Bitcoin network is sharing a public ledger called the "block chain". This ledger contains every transaction ever processed, allowing a user's computer to verify the validity of each transaction … To be confirmed, transactions must be packed in a block that fits very strict cryptographic rules that will be verified by the network”).

	Therefore, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to modify Rellas to include store a confirmation messages in a blockchain ledger, as taught by Bednarek, where this would performed in order to creates the equivalent of a competitive lottery that prevents any individual from easily adding new blocks consecutively in the block chain. This way, no .

	Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Rellas in view of OFFICIAL NOTICE further in view of Taylor furthermore in view of Park furthermore in view of Gullo et al (US 2004/0186811 A1, hereinafter “Gullo”).

	Regarding claim 8. The combination of Rellas in view of an official notice further in view of Taylor furthermore in view of Park disclose the method of claim 1, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving a barcode scan from a point of sale device to confirm which order the delivery user is picking up and receiving a matching barcode scan from the point of sale device that has scanned a barcode on a prepared order”. However, Gullo teaches:
	receiving a barcode scan from a point of sale device to confirm which order the delivery user is picking up (Gullo, Fig. 8; [0035]; “The process begins at the point of purchase of the postage online. As the sender purchases the postage, the shipper updates a postage database by storing at least the unique postage number and the unique delivery confirmation number (block 802)”) and 
	receiving a matching barcode scan from the point of sale device that has scanned a barcode on a prepared order  (Gullo, [0035]; “Once the delivery confirmation number barcode and postage number are scanned (block 804), the shipper can then verify (decision 806), against its database, that the postage label is being used with the mailpiece for which it was intended … If, however, at decision 806, a match is found, then the postage label is being used for the parcel for which it was produced, and the mail may be delivered (block 810)”).
	Therefore, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to modify Rellas to include receiving a barcode scan from a point of sale device to confirm which order the delivery user is picking up and receiving a matching barcode scan from the point of sale device that has scanned a barcode on a prepared order, as taught by Gullo, where this would be performed in order to accurately determine the postage amount and prevent postage fraud. See Gullo [0020].

	Claims 10, 13, 21 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Rellas in view of OFFICIAL NOTICE further in view of Taylor furthermore in view of Park furthermore in view of Marshall (US 2010/0241501 A1, hereinafter “Marshall”).

	Regarding claim 10, 13, 21 and 24. The combination of Rellas in view of an official notice further in view of Taylor furthermore in view of Park disclose the method of claim 1, further comprising
 	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “sending a reward to the delivery user computing device in the form of an exclusive benefit provided by a retailer that supplies the goods delivered to the customer user”. However, Marshall teaches: 
	sending a reward to the delivery user computing device (Marshall, [0028]; “programs, including rewards for … methods for shipping … a reward may be provided to a shipper”. Fig. 1; “record event 100” [Wingdings font/0xE0] “determine status of event 105” [Wingdings font/0xE0] “notify individual of reward 125”)  an exclusive benefit provided by a retailer that supplies the goods delivered to the customer user (Marshall, [0005]; “the deduction of points and other forms of credits”. [0250]; “Coupon”. [0008]; “Some of the rewards that may be provided include cash, discounts, waiver of fees … redeemable points and other”).

	Therefore, it would have been obvious to one of ordinary skill in the delivery processes  art at the time of filing to modify Rellas to include sending a reward to the delivery user computing device in the form of an exclusive benefit provided by a retailer that supplies the goods delivered to the customer user, as taught by Marshall, 

	
Conclusion 
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687